DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “the first and second external connection portions are adapted to insert into grip holes in an external circlip”, in claim 1.
Such claim limitation(s) is/are: “the first and second internal connection portions are adapted to insert into grip holes in an internal circlip”, in claim 1.
Such claim limitation(s) is/are: “the first and second press portion are adapted to be applied force to cause the first and second pliers pivoted to each other”, in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 7, is objected to because of the following informalities:  In line 4, of claim 7, the applicant discloses, “two first fastener”.  The examiner believes that the term “fastener” should actually be replaced with the term “fasteners”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, discloses that, “the second external connection portion and the first internal connection portion are respectively removably mounted at two opposite ends of the second plier via two second fasteners…” in Lines 4-5 of claim 7. However, it is not clear how the second external connection portion and the first internal connection portion are respectively removably mounted at two opposite ends of the second plier via two second fasteners. In lines 1-4, of claim 7, the applicant discloses that, “the first external connection portion and the first internal connection portion are respectively removably mounted at two opposite ends of the first plier via two first fasteners. Thus, if the first external connection portion and the first internal connection portion are respectively removably mounted at two opposite ends, how can the second external connection portion and the first internal connection portion also be respectively removably mounted at two opposite ends? In order to expedite prosecution, the examiner has interpreted the limitation as disclosing, “the second external connection portion and the second internal connection portion are respectively removably mounted at two opposite ends of the second plier via two second fasteners…” However, appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogelnik (4316315). 

In reference to claim 1, Vogelnik discloses circlip pliers (Column 1, Lines 5-6) comprising: a first plier (10) provided with a first external connection portion (upper 14 in Figure 1 or at the left 14 in Figure 2), a first internal connection portion (upper 16 in Figure 1 or at the left 16 in Figure 2), and a first pivot portion (not labeled but described in Column 2, Lines 1-4), wherein the first external connection portion and the first internal connection portion are respectively located at two opposite ends of the first plier (Figure 2), and wherein the first pivot portion is located between the first external connection portion and the first internal connection portion (Figure 2), and a second plier (12) provided with a second external connection portion (lower 14 in Figure 1 or at the right 14 in Figure 2), a second internal connection portion (lower 16 in Figure 1 or at the right 16 in Figure 2), and a second pivot portion (not labeled but described in Column 2, Lines 1-4), wherein the second external connection portion and the second internal connection portion are respectively located at two opposite ends of the second plier (Figure 2), and wherein the second pivot portion is located between the second external connection portion and the second internal connection portion (Figure 2), wherein the first and second external connection portions are adapted to insert into grip holes in an external circlip because they meet all of the structural limitations of the claim (also see Column 1, Lines 21-23), wherein the first and second internal connection portions are adapted to insert into grip holes in an internal circlip because they meet all of the structural limitations of the claim (also see Column 1, Lines 21-23), and wherein the first and second pivot portions are pivotally connected with each other (Column 1, Lines 1-4). 

In reference to claim 2, Vogelnik discloses that the first and second external connection portions (left 14 and right 14, in Figure 2) are spaced from each other to define a first distance (see spacing between left 14 and right 14 in Figure 2), wherein the first and second internal connection portions (left 16 and right 16, in Figure 2) are spaced from each other to define a second distance (see spacing between left 16 and right 16 in Figure 2), and wherein the first distance is less than the second distance when the first and second pliers are in a normal state without external force (Figure 2). 

In reference to claim 3, Vogelnik discloses that the first plier is provided with a first press portion located between the first internal connection portion and the first pivot portion (see figure below), wherein the second plier is provided with a second press portion located between the second internal connection portion and the second pivot portion (see figure below), wherein the first and second press portion are adapted/capable to be applied force to cause the first and second pliers pivoted to each other, so that the first distance is increased and the second distance is shortened because all of the structural limitations have been met. 
[AltContent: ][AltContent: ][AltContent: textbox (Second press portion)][AltContent: textbox (Pivot portion)][AltContent: arrow][AltContent: textbox (First press portion)]
    PNG
    media_image1.png
    396
    287
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, is rejected under 35 U.S.C. 103 as being unpatentable over Vogelnik (4316315) in view of Li (WO 2019/195983, translation is included herewith). 

In reference to claim 4, Vogelnik discloses the claimed invention as previously mentioned above and further discloses that the first pivot portion has a first through hole penetrating therethrough, wherein the second pivot portion has a second through hole penetrating therethrough, and includes a spring around the pivot (Figures 1-3 and Column 2, Lines 14-15), but lacks specifically disclosing that the spring is a torsion spring that is disposed between the first and second pivot portions and is abutted against the first and second pliers, and having a pivot pin being inserted through the first and second through holes and the torsion spring. However, Li teaches that it is old and well known in the art at the time the invention was made to provide double acting pliers (Figure 8, which is similar to the double acting pliers of Vogelnik) with a torsion spring (501) that is disposed between first (111) and second (211) pivot portions (see figure below) and is abutted against the first and second pliers (at 502 of each plier), and having a pivot pin (311 or 411) inserted through the first and second through holes and the torsion spring (Figures 8, 9 and 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the spring, of Vogelnik, with the known technique of providing a torsion spring disposed between the first and second pivot portions and is abutted against the first and second pliers and includes a pivot pin inserted through the first and second through holes and the torsion spring, as taught by Li, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively biases the pliers into an open position allowing the device to be operated more easily and which reduces the opening angle of the handle thereby providing a more comfortable feel to the user. 


[AltContent: textbox (Second pivot portion)][AltContent: textbox (First pivot portion)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    597
    552
    media_image2.png
    Greyscale

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vogelnik (4316315) in view of Li (WO 2019/195983, translation is included herewith) and Zerver (EP 0794039, translation is included herewith).

In reference to claim 5, Vogelnik discloses the claimed invention as previously mentioned above, but lacks, further comprising two metal reinforce members respectively embedded in the first and second pliers. However, Zerver teaches that it is old and well known in the art at the time the invention was made to provide pliers (Figure 1) with two metal reinforce members (9 and 10) respectively embedded in first (2) and second (3) pliers (Figures 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the first and second pliers, of Vogelnik, with the known technique of providing two metal reinforce members respectively embedded in first and second pliers, as taught by Zerver, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that increases the strength of the pliers against twisting of the plier halves, and reduces the friction and wear in the area of the pliers thereby extending the useful life of the device. 

In reference to claim 6, Vogelnik discloses that each of the two metal reinforce members is formed as an irregular shaped elongated plate (Figures 3 and 4). 
Allowable Subject Matter
Claim 7, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The present invention pertains to pliers. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing that; each of the two metal reinforce members has a first end, a second end opposite to the first end, a third pivot portion disposed between the first pivot portion and the second pivot portion, and a turning portion located between the second end and the third pivot portion, wherein the two first fasteners are respectively inserted through the first plier, the first external connection portion and the first internal connection portion, and the first end and the second end of one of the two metal reinforce members, and wherein the two second fasteners are respectively inserted through the second plier, the second external connection portion and the second internal connection portion, and the first end and the second end of the other of the two metal reinforce members, together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (2011/0154958) discloses dual purpose pliers (Figure 2) that includes a torsion spring (14) located between opposing handle portions (Figures 1-6). Lin (6257105) also discloses reversible purpose pliers (Figure 3) that includes a torsion spring (13) located between opposing handle portions (Figures 3-7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723